Citation Nr: 1618492	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-24 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.



ATTORNEY FOR THE BOARD

S. Heneks, Senior Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefit sought on appeal.  

In a November 2015 statement, the Veteran withdrew his request for a video conference hearing before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has diabetes mellitus that is the result of in-service exposure to herbicides.  After attempting to corroborate the Veteran's assertions that he set foot in Vietnam, the RO issued a February 2013 formal finding on the unavailability to verify exposure to herbicides.  Although this formal finding has been associated with the claims file, it is unclear whether the Veteran received notice of the steps that VA has undertaken to ascertain whether the Veteran should be presumed to have been exposed to herbicides.  38 C.F.R. § 3.159(e).  Accordingly, such notice should be provided on remand.

Additionally, it does not appear that the Veteran's service treatment records for his period of active service from December 1967 to October 1971 have been associated with the claims file.  The Board observes that the RO did request the Veteran's service treatment records; however, only treatment records dated after the Veteran's active service, specifically March 1976, have been associated with the claims file.  Because it is unclear whether the Veteran's complete service treatment records have been obtained, a remand for his complete service treatment records is necessary.  38 C.F.R. § 3.159(c)(2), (3).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service treatment records, including those from his period of active duty service from December 1967 to October 1971.  If such records cannot be obtained, notify the Veteran of such.

2.  Notify the Veteran of VA's efforts to attempt to corroborate his assertions that he set foot in Vietnam and was exposed to herbicides as outlined in the February 2013 memorandum.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

